34.724, he was not eligible for post-conviction habeas relief.   See id.   For
                 this reason', we
                             ORDER the judgment of the district court AFFIRMED.




                                                    Pickering
                                                                Pi debt Uhl,
                                                                         '



                                                     tiw ccs7
                                                    Parraguirre
                                                                       c             J.



                                                                                     J.



                 cc: Hon. Michelle Leavitt, District Judge
                      Turco & Draskovich
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                        'Although the district court incorrectly addressed the merits of the
                 claims raised in the petition, we nevertheless affirm because the district
                 court reached the correct result in denying the petition. See Wyatt v.
                 State, 86 Nev. 294, 298, 468 P.2d 338, 341 (1970) (holding that a correct
                 result will not be reversed simply because it is based on the wrong reason).



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e